Citation Nr: 0508885	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left hand numbness.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent 
prior to April 10, 2003, and in excess of 30 percent as of 
April 10, 2003, for eczema of the hands, arms, face, back, 
trunk, legs, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for abdominal pain and numbness of the 
left hand and continued the noncompensable evaluation for 
chronic folliculitis.

In March 2000, the RO granted a 10 percent evaluation and 
reclassified the service-connected skin disorder as eczema of 
the hands, arms, face, back, trunk, legs, and feet, effective 
October 30, 1980.  In April 2004, the RO granted a 30 percent 
evaluation for the disability, effective April 10, 2003.  
While the veteran was granted an increased evaluation, this 
is not the maximum evaluation for the disability, and thus 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

The veteran relocated to Arizona and jurisdiction of his 
claim was assumed by the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  Competent evidence of a nexus between current complaints 
of left hand numbness and service, to include being due to 
Agent Orange exposure, is not of record.

2.  Competent evidence of a nexus between the current 
gastrointestinal disorder and service is not of record.  

3.  Prior to April 10, 2003, the service-connected eczema of 
the hands, arms, face, back, trunk, legs, and feet was 
manifested by involvement of the arms, legs, feet, and, 
sporadically, the back.  

4.  As of April 10, 2003, the service-connected eczema of the 
hands, arms, face, back, trunk, legs, and feet is manifested 
by involvement of the feet, arms, and legs.  


CONCLUSIONS OF LAW

1.  A disability manifested by left hand numbness was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  The criteria for an evaluation in excess of 10 percent 
prior to April 10, 2003, and in excess of 30 percent as of 
April 10, 2003, for eczema of the hands, arms, face, back, 
trunk, legs, and feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for service connection for numbness 
in the left hand and a gastrointestinal disorder and an 
increased evaluation for the service-connected skin disorder 
in a March 2004 letter, the January 2002 rating decision and 
the June 2002 and April 2004 supplemental statements of the 
case.  These documents also notified the veteran that VA was 
responsible for getting relevant records held by any federal 
agency and that, on his behalf, VA would make reasonable 
efforts to obtain any relevant records not held by a federal 
agency.  Finally, the veteran was informed that if he had any 
evidence in his possession that pertains to his claims, to 
send it to VA.  The Board finds that the duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
First, the veteran's claims were submitted in November 1993, 
which was prior to the enactment of the VCAA and therefore a 
VCAA letter could not have been sent prior to the issuance of 
the rating decision on appeal.  Regardless, the veteran was 
adequately furnished with the type of notice required by VCAA 
in the documents listed above and has had an opportunity to 
identify and submit evidence in connection with his claims.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of this claim for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and records from a military hospital.  Also, VA has provided 
examinations in connection with the veteran's claims.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision
A.  Service connection

The veteran's service included service in the Republic of 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2004).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for numbness in the left hand and 
a gastrointestinal disorder.  The service medical records are 
silent for any findings related to numbness in the left hand 
or a gastrointestinal disorder.  Specifically, in reports of 
medical examination, dated January 1953, November 1966, 
January 1968, February 1968, January 1971, and June 1972, 
clinical evaluation of the upper extremities and abdomen and 
viscera were normal.  Neurologic examinations conducted at 
those times were normal as well.  In the report of medical 
history completed by the veteran in January 1953, he reported 
a history of "frequent indigestion."  The examiner noted 
the veteran had had one episode of indigestion and that it 
was not disabling.  In reports of medical history completed 
by the veteran in February 1957, February 1968, January 1971, 
and June 1972, he denied any history pertaining to 
indigestion or numbness in the left upper extremity.  In 
December 1961, the veteran was seen with severe suprapubic 
pain.  He was diagnosed with "probably hemorrhagic 
enterocolitis."

The veteran filed an original claim for service connection in 
April 1973, within two months of his discharge from service.  
A June 1973 VA examination report showed that examination of 
the digestive system was normal, as was examination of the 
nervous system.  An October 1980 VA treatment record shows 
that the veteran was being seen for pain in the shoulder.  
Examination of the upper extremities revealed 5/5 motor 
strength, and an electromyography was normal.  An August 1994 
VA outpatient treatment report shows the veteran was noted to 
be lactose intolerant.  A June 1989 military medical facility 
record shows the veteran was diagnosed with gastroesophageal 
reflux disorder.  Finally, in an April 2003 medical opinion, 
the VA examiner had an opportunity to review the evidence of 
record.  He determined that the veteran's current complaints 
of left hand numbness were too remote to be related to 
service.  Regarding the veteran's claim for service 
connection for a gastrointestinal disorder, the examiner 
noted the veteran had been diagnosed with gastroenteritis in 
service, but that there was no evidence of any residual 
disability or chronicity of the condition.  He stated that 
the records demonstrated no chronic abdominal complaints and 
that the lack of evidence of an ongoing gastrointestinal 
problem would make it less likely than not that the current 
gastrointestinal complaints were related to service.  

As to the claim for service connection for numbness of the 
left hand, the Board notes that for peripheral neuropathy to 
be associated with Agent Orange, it must have been manifested 
within weeks or months after exposure.  The record does not 
show the veteran's specific dates that he served in Vietnam; 
however, even conceding that he left Vietnam in February 
1973, at the latest, the first objective evidence of 
complaints by the veteran of left hand numbness is 20 years 
later.  A VA examination conducted within two months 
following the veteran's discharge from service was negative 
for any neurological deficit of the upper extremities.  The 
veteran underwent an electromyography in 1980, which was also 
negative.  Thus, although peripheral neuropathy is one of the 
enumerated diseases listed in 38 C.F.R. § 3.309(e), the 
manifestations of the veteran's complaints of numbness are 
not those which are contemplated by the regulation.  
Therefore, based upon service incurrence as a result of 
exposure to herbicides, there is insufficient evidence to 
support such a finding.  

A VA examiner has determined that the veteran's left hand 
numbness is less likely than not to be related to the 
veteran's service.  The veteran has not brought forth any 
competent evidence to refute this finding.  While the veteran 
has attributed the left hand numbness to service, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Regarding the claim for service connection for a 
gastrointestinal disorder, the veteran was discharged from 
service in 1973.  He did not report any abdominal pain for 20 
years following his discharge from service.  More 
importantly, a VA examiner has determined that it is less 
likely than not that the veteran's current gastrointestinal 
complaints are related to his inservice gastrointestinal 
complaints.  There is no competent evidence to refute this 
determination.  As stated above, the veteran is not competent 
to assert a relationship between his current gastrointestinal 
complaints and service, as that requires a medical opinion.  
See Espiritu, 2 Vet. App. 492.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for left hand numbness and a 
gastrointestinal disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

Under the old criteria, a 10 percent evaluation was warranted 
if there was exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 2002).  A 
30 percent evaluation required constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  50 percent 
evaluation was warranted for eczema if it is characterized 
with ulceration or extensive exfoliation or crusting, and 
systematic or nervous manifestations, or exceptionally 
repugnant.  Id.  

Under the new criteria, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 2002).  A 30 percent 
evaluation is warranted for eczema when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent prior to 
April 10, 2003, and an evaluation in excess of 30 percent as 
of April 10, 2003, for the service-connected eczema of the 
hands, arms, face, back, trunk, legs, and feet.  The reasons 
follow.

In addressing the evidence prior to April 10, 2003, the Board 
notes that there was a long period of time where the RO was 
unable to find the veteran, as he had moved and had not 
informed VA of his forwarding address.  Therefore, there is 
limited evidence, from 1993 to 2003, to establish the 
severity of the veteran's disability.  Regardless, the 
evidence during that period establishes a skin disorder that 
is no more than 10 percent disabling.  For example, a January 
1994 VA treatment record shows that the veteran had small 
red, flat papules on the wrist, and on the knees, ankles, and 
dorsum of the feet.  A March 1994 VA examination report shows 
that examination of the back of the hands showed a few small 
3 to 4 millimeter (mm) erythematous macules with a suggestion 
of a collaret of stratum corneum.  An August 1994 VA 
treatment record shows the veteran had a "few" 2 mm 
hypopigmented healing macules scattered over the "hand, 
legs, and feet."  There were no active lesions.  

In May 1999, the RO wrote to the veteran, informing him that 
he could contact VA the next time he had a flare-up of his 
skin disorder so that an examination could be scheduled 
"immediate[ly]."  That letter was returned as undeliverable 
and unable to forward.  In August 1999, the RO contacted the 
veteran's representative to get an address for him.  A letter 
was sent to the veteran in August 1999, asking him to contact 
VA the next time he had a flare-up of his skin disorder.  In 
October 1999, the RO wrote to the veteran, stating that it 
had not heard from him and that it was concluding the veteran 
had had no flare-up of his skin disorder.  It informed the 
veteran that if this was not the case, he should contact VA 
to schedule an examination.  No response was received from 
the veteran.  Next, the veteran failed to appear for VA 
examinations in May 2000 in connection with other claims.  
The RO then wrote to the veteran, informing him of his 
failure to appear for the examinations and allowing him to 
provide a reason for his failure to report.  The letter was 
returned as undeliverable.  The RO then went through the 
phone book, and wrote to a person with the same name as the 
veteran, asking if he was the veteran.  The person responded, 
stating that he was not "a veteran."  

In January 2001, the veteran appeared for a VA examination.  
The examiner stated he had done a "complete and thorough" 
examination of the veteran's entire skin surface and found 
scattered, tiny excoriated papules on the arms and legs about 
one mm in diameter, which resolved and did not leave 
scarring.  He stated there were two areas of the scapula, 
bilaterally, that were about 10 centimeters in diameter, 
where the veteran had scratched a great deal, which he felt 
was indicative of low-grade eczema.  He stated that the 
veteran had dry, scaly, cracked, fissure-eruption on the 
soles of the feet, which had been present for many years.  
The impression was that the veteran had dermatophytosis of 
the soles of his feet and scattered "id" reaction on his 
hands and an eczematous dermatitis on the back.  

The Board finds that the above-described clinical findings 
establish a skin disorder that is no more than 10 percent 
disabling under the former criteria.  Again, it must be noted 
that there are no medical records from September 1994 until 
January 2001 upon which to base an increased evaluation.  The 
clinical findings in 1994 and 2001 establish that the 
veteran's skin disorder affected his hands, legs, back, and 
feet.  The evidence shows that the veteran's skin disorder is 
characterized by no more than itching constant with extensive 
lesions.  No examiner stated that the lesions caused marked 
disfigurement.  In fact, in the January 2001 examination 
report, the examiner noted that the papules on the arms and 
legs did not leave any scarring.  Therefore, the Board finds 
that the preponderance of the evidence is against the finding 
that the veteran's eczema of the hands, arms, face, back, 
trunk, legs, and feet was any more than 10 percent disabling 
prior to April 10, 2003.

An April 10, 2003, VA examination report shows that the 
veteran had mild redness and scaling of the feet.  Over the 
arms and legs, there were small, pale spots that were several 
millimeters in size.  There were several punctate red spots 
on the extremities.  The examiner diagnosed chronic tinea 
pedis, which was mild, chronic eczematous dermatitis, trunk 
and extremities, which was mild, with areas of post-
inflammatory hypopigmentation.  In considering the revised 
criteria, the veteran's skin disorder affects his arms, back, 
lower extremities, and feet.  These four locations would not 
encompass more than 20 to 40 percent of the entire body or 
more than 20 to 40 percent of exposed areas.  Additionally, 
the veteran is not on any sort of systemic therapy.  Thus, 
the Board finds that the veteran's service-connected eczema 
of the hands, arms, face, back, trunk, legs, and feet is 
appropriately evaluated as 30 percent disabling as of April 
10, 2003.  

The Board must now address why the veteran does not warrant 
the next higher evaluations under both the former criteria 
and the revised criteria.  In considering the former 
criteria, no medical professional has stated that the 
veteran's skin disorder is manifested by ulceration or 
extensive exfoliation or crusting.  In fact, it has been 
noted that there is no ulceration or crusting.  The veteran 
was offered an opportunity to have an examination during a 
flare-up, but VA was unable to find the veteran, as he had 
failed to provide an updated address for VA.  Additionally, 
no medical professional has stated that the veteran has 
systemic or nervous manifestations due to the skin disorder 
or that the skin disorder is exceptionally repugnant.  In 
considering the new criteria, the Board again notes that the 
skin disorder affects the veteran's arms, legs, and feet, 
and, at times, the back.  This does not establish that more 
than 40 percent of the entire body is affected or that more 
than 40 percent of exposed areas are affected by the skin 
disorder.  Also, the veteran is not undergoing systemic 
therapy for his skin disorder.  The Board is aware that the 
classification of the service-connected disability indicates 
that the veteran's face is involved with the skin disorder.  
There have been no clinical findings that the veteran's face 
has had manifestations of the skin disorder during the appeal 
period.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran stated his skin disorder was worse 
than the noncompensable evaluation assigned, he was correct, 
and the RO granted a 10 percent evaluation from 1980 until 
April 9, 2003, and a 30 percent evaluation as of April 10, 
2003.  However, to the extent that the veteran has implied 
that he warrants more than a 30 percent evaluation, the 
medical findings do not support his assertions for a higher 
evaluation.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  For the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 
30 percent for eczema of the hands, arms, face, back, trunk, 
legs, and feet, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the eczema of the hands, arms, face, back, trunk, legs, and 
feet, and there is no evidence that this alone markedly 
interferes with his employment.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a disability manifested by numbness in 
the left hand is denied.

Service connection for a gastrointestinal disorder is denied. 

Entitlement to an evaluation in excess of 10 percent prior to 
April 10, 2003, and in excess of 30 percent as of April 10, 
2003, for eczema of the hands, arms, face, back, trunk, legs, 
and feet is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


